FROM HILLSBOROUGH CIRCUIT COURT.
This case, according to the report of the referee, involves almost every kind of actual fraud for which courts of equity are accustomed to afford relief.
It appears that relations of trust and confidence existed between the plaintiff and the defendants; that she was ignorant of her rights and liabilities, and sought information from them, and that they undertook, as confidential advisers, to furnish the information; that they wilfully and intentionally misrepresented to her the facts as to her husband's indebtedness, and the law as to her liability for those debts; that she was surprised into giving the conveyance by the fact of her own wages having been attached on claims pretended or real against her husband, which attachments appear to have been under the control of the defendants, and very probably brought about by them; and that she was induced by all these fraudulent misrepresentations and concealments to execute this conveyance, which, otherwise, she would not have done. Story's Eq. Jur., secs. 218, 251.
It seems, therefore, a perfectly clear case for the interference of a court of equity, and I think the relief prayed for  should be granted, and a reconveyance by these defendants  should be decreed.